BY ORDER OF
THE COURT:
Effective for all proceedings assigned case number 1D07-3000 and higher:
1) As well as filing with this court the original paper version of a document, all attorneys are required and pro se litigants are encouraged to send the court an electronic copy by email (instead of on diskette) when filing the following documents:
a. All briefs filed pursuant to Florida Rules of Appellate Procedure 9.110, 9.130, 9.140, 9.141, 9.145, 9.146, 9.160, and 9.180.
b. All petitions, responses, and replies in original proceedings filed pursuant to Florida Rules of Appellate Procedure 9.100 and 9.141(c).
c. No other documents shall be electronically filed without prior leave of the court. Any other document or email sent to this court will be deleted without action or response from the court.
2) Use of the electronic filing procedure for briefs being filed by attorneys or pro se litigants in cases lower than 1D07-3000 is not required but highly desirable and strongly encouraged.
3) The electronic filing shall be made on the date of the certificate of service of the paper original, and the filing date of the brief, original petition, or response or reply in petitions will reflect the date of filing the paper original. The Clerk reserves the right to reject any electronic document which differs from the original paper document filed with the court. If there is a difference between the paper copy and the electronically-filed document which is not discovered by the clerk, the paper document will control.
4)This order does not affect the number of paper copies required by Rule 9.210(g)(2).
5)The electronic documents shall be submitted in Microsoft Word (preferred) or Corel Word Perfect format, subject to the following procedures:
a. An email containing the document shall be sent to the following email address: emailfilings@ldca.org
b. The document being filed shall be a single file in an attachment to the email.
c. The email subject line shall contain the case number plus type of document attached, as set forth below, as well as the case name (Example: 1D07-3004IB William J. Doe v. State of Florida).
d.The document name (the name of the computer document the pleading or brief is being saved as) shall include the case number plus the type of document being filed using the following format:
Initial Brief: 1D07-3004IB
* Amended Initial Brief: 1D07-3004IB amend
Second Amended Initial Brief: lD07-3004IB2amend
Answer Brief: 1D07-3004AB
Reply Brief: 1D07-3004RB
Cross Reply Brief: 1D07-3004XB
Supplemental Brief: 1D07-3004SB
Amicus Brief: 1D07-3004AM
Petition: 1D07-3004PE
Response: 1D07-3004PS
Reply: 1D07-3004RP
e.If filers of petitions in original proceedings do not have a case number, they may call the clerk’s office to obtain the case number if the case has been previously filed. Otherwise the filer need only include the case name and type of document being filed and a case number will be assigned upon receipt of the paper original petition.
*870f. Appendices to briefs and to submissions in original proceedings are not required or permitted to be transmitted electronically.
6) If counsel is unable to comply with this order, counsel may file a motion as a separate document with the paper original brief or pleading setting forth the reasons for which counsel cannot comply and requesting a hardship exception.
7) Failure to comply with this order may result in the brief or pleading being stricken and the case being dismissed or the brief or pleading being stricken and submission of the case to the court without the benefit of the brief or pleading.
8) Effective the date of this order, attorneys filing any electronic or paper document in compliance with this order shall include on the document their business email address as well as physical address and phone number.
/s/ Edwin B. Browning, Jr. Edwin B. Browning, Jr., Chief Judge.

 Note: the answer and reply briefs should use the same “amend” or “2amend” style for amended briefs.